In our original consideration of this case we overlooked the fact that by the confession of the appellant, which was put in evidence by the state, the issue of self-defense was raised. Said issue being in the case, the application for continuance showing diligence for the absent witness as material on the plea of self-defense should have been granted.
We have also concluded upon a careful review of the facts that the learned trial judge should have submitted to the jury the question as to the voluntary character of the confession, with appropriate instructions to them that if they believed said confession was not freely and voluntarily made, same should not be considered.
Appellant's motion for rehearing is granted, the affirmance is set aside and the judgment is now reversed and the cause remanded.
Reversed and remanded.